Name: 93/260/EEC: Commission Decision of 14 May 1993 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in Hungary, Poland and the Republic of Croatia
 Type: Decision
 Subject Matter: technology and technical regulations;  competition;  Europe;  mechanical engineering
 Date Published: 1993-05-15

 Avis juridique important|31993D026093/260/EEC: Commission Decision of 14 May 1993 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in Hungary, Poland and the Republic of Croatia Official Journal L 120 , 15/05/1993 P. 0042 - 0043COMMISSION DECISION of 14 May 1993 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in Hungary, Poland and the Republic of Croatia(93/260/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultation within the Advisory Committee as provided for by Regulation (EEC) No 2423/88, Whereas: (1) On the basis of the definitive findings of the Commission, the Council adopted Regulation (EEC) No 1189/92 (2) imposing definitive antidumping duties on imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in Hungary, Poland and the Republic of Croatia, and definitively collecting provisional anti-dumping duties. (2) After all exporters concerned were notified of the results of the final investigation, several offered undertakings in accordance with Article 10 of Regulation (EEC) No 2423/88. (3) The effect of these undertakings would be that the injurious consequences of the dumped imports would be eliminated. In this respect, the Commission recalls that the most important factors of the injury caused by the dumped imports were the rapid increase in volume and the high margin of price undercutting. In addition, the Commission is of the opinion that, administratively, it will be possible to verify that the undertakings are being complied with. That being so, the Commission considers that the undertakings offered are acceptable and that the investigation concerning the exporters in question may be closed without the imposition of anti-dumping duties. (4) Should the undertakings in question not be complied with, or should they be withdrawn by the exporters concerned, the Commission could, in accordance with Article 10 (6) of Regulation (EEC) No 2423/88, impose provisional duties forthwith on the basis of the results and conclusions of the investigation set out in Regulation (EEC) No 1189/93. Subsequently, definitive duties could also be imposed by the Council on the basis of the facts established in that investigation. (5) No objections to the acceptance of the undertakings were raised within the Advisory Committee. (6) The Community industry concerned was informed of the main facts and considerations on the basis of which the Commission intended to accept the undertakings and did not object to them, HAS DECIDED AS FOLLOWS: Sole Article The undertakings offered by: Hungary: Csepel Tube Works, Budapest; Poland: Centrozap, Foreign Trade Company Ltd, Katowice, Huta Andrzej, Zawadzkle, Stalexport, Foreign Trade Enterprise, Katowice, Huta Im M. Buczka, Sosnowiec, Huta Czestochowa, Czestochowa, Huta Jednosc, Siemianowice Sl., Huta Batory SA, Chorzow; Croatia: Zeljezara Sisak, Sisak Steel Pipe Works, Zagreb, in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in Hungary, Poland and the Republic of Croatia, falling within CN codes 7304 10 10, 7304 10 30, 7304 31 99, 7304 39 91 and 7304 39 93, are hereby accepted. This acceptance of the undertakings shall take effect on the day of entry into force of the definitive duty. They shall apply to all shipments released for free circulation in the Community as from 1 January 1993. Done at Brussels, 14 May 1993. For the Commission Leon BRITTAN Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) See page 34 of this Official Journal.